Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-33 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 4, 14, and 24 are canceled
b.	The Examiner has withdrawn the previous final action submitted on 12/18/2020, and in lieu, this is a final action on the merits based on Applicant’s claims submitted on 02/18/2021.


Response to Arguments

Regarding claims 1-3, 5-13, 15-23, and 25-33 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Shelar does not appear to teach or suggest “parsing, by the load balancer, the CID to generate a parsing result” as stated in claim 1. Rather, Shelar appears to parse a packet, and to identify a connection identifier based on parsing the packet.” on page 12, filed on 02/18/2021, with respect to U.S. Publication No. 20190208554 issued to Ruiz et al. (hereinafter, “Ruiz”), in view of U.S. Publication No. 20190319873 issued to Shelar et al. (hereinafter, “Shelar”), and further in view of Wei et al. US Pub 2020/0145324 (hereinafter “Wei”), have been fully considered and are persuasive. To be specific, Shelar teaches parsing a QUIC packet to get the CID, and not parsing the CID directly as recited in claim 1. Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Hughes et al. US Patent 6862267 (hereinafter “Hughes”). See section Claim Rejections - 35 USC § 103 below for complete details.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 02/18/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-3, 5-13, 15-23, and 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz et al. US Pub 2019/0208554 (hereinafter “Ruiz”), in view of Shelar et al. US Pub 2019/0319873 (hereinafter “Shelar”), and further in view of Hughes et al. US Patent 6862267 (hereinafter “Hughes”) and of Wei et al. US Pub 2020/0145324, claiming priority PCT/CN2018/092026 (hereinafter “Wei”). 
Regarding claim 1 (Currently Amended)
Ruiz discloses a computer-implemented method comprising:
receiving, by a load balancer (“distributor 115 may include a load balancing appliance that operates separate from one or more machines executing server instances 120.” [0019]; Fig. 1 and furthermore “a load balancing appliance or director may receive the data packets addressed to the PoP, and the load balancing appliance may provide a persistent distribution of the data packets to devices 110 operating in the same PoP.” [0020]; [0053]), a quick user datagram protocol internet connection (QUIC) data packet (“The device may provide persistent distribution of User Data Protocol ("UDP") connectionless traffic, Quick UDP Internet Connections ("QUIC") connectionless traffic, and/or data packets of other connectionless networking protocols.” [0017]) sent by a first device (e.g. “UE 130” in Fig. 1; [0018]), wherein the load balancer supports QUIC protocol (“a device (e.g., load balancer) or process may distribute data packets across two or more servers.” [0005]), and wherein the QUIC data packet (i.e. “initial packet”) comprises a connection identifier (CID) (“Distributor 115 may determine (at 2) that the data packet is an initial data packet for a new connectionless data stream.  Distributor 115 may determine (at 2) that the data packet is an initial packet for a new connectionless data stream based on one or more header and/or payload properties of the data packet.  For instance, the initial data packet may use long headers with a predefined type value (e.g., 0x0 or 0x7F), may carry a first cryptographic handshake message sent by UE 130, may include a randomized packet number or specific packet number (e.g., 0), may include a randomized destination connection identifier of a particular size, may include a payload that is padded to a specific size, and/or may have other properties by which to identify the data packet as an initial data packet for a new connectionless data stream.” [0022]);
parsing (“perform a modulo operation of the hash result”), by the load balancer (i.e. “distributor 115” in Fig. 1), the CID to generate a parsing result (“Distributor 115, by operation of the second persistent distribution scheme, may then select server instance 120-1 for any data packet with a destination connection identifier that is set to one of the first set of virtual connection identifiers, and may select server instance 120-2 for any data packet with a destination connection identifier that is set to one of the second set of virtual connection identifiers.” [0025]);
determining, by the load balancer, a routing address (i.e. “destination address”) of a second device (“For instance, distributor 115 may use a scheme that selects server instance 120-1 based on one or more of the source address, destination address, source port, and destination port that may be specified as part of the initial data packet header.  More specifically, distributor 115 may hash one or more of the source address, destination address, source port, and destination port, and perform a modulo operation of the hash result based on the number of available server instances 120 (e.g., 2 in FIG. 1).” [0023]);
encapsulating, by the load balancer, the QUIC data packet by writing content of one or more components into one or more corresponding fields of the QUIC data packet based on a first encapsulation protocol (“For instance, and with reference to FIG. 6, server instance 420-1 may receive a data packet with a UDP header and a payload comprised of a QUIC packet from a network port of device 110.  The UDP header information may be removed as part of receiving the data packet.  When forwarding the remainder of the data packet to server instance 410-1, server instance 420-1 may encapsulate the remainder of the data packet with a wrapper that reintroduces one or more header fields from the UDP header.  For instance, the added wrapper may include one or more of the source address of the UE sending the data packet, the destination address specified by the UE, and/or a timestamp that may be used for calculating the round-trip time and for congestion purposes.” [0071]); and
sending the encapsulated QUIC data packet (i.e. “wrapper”) to the second device (e.g. “server instance 410-1” in Fig. 6) based on the determined routing address of the second device (i.e. “destination address specified by the UE”), wherein the second device processes the encapsulated QUIC data packet (“When forwarding the remainder of the data packet to server instance 410-1, server instance 420-1 may encapsulate the remainder of the data packet with a wrapper that reintroduces one or more header fields from the UDP header.  For instance, the added wrapper may include one or more of the source address of the UE sending the data packet, the destination address specified by the UE.” [0071]).
	Ruiz discloses performing modulo operation of a hash result, but does not specifically teach parsing.
In an analogous art, Shelar discloses a parsing function performed by a load balancer wherein a computer-implemented method comprising:
receiving, by a load balancer (“Appliance 200 may also provide switching or load balancing for communications between the client 102 and server 106.” [0063]; [0039]; Fig. 1A), a quick user datagram protocol internet connection (QUIC) data packet sent by a first device (e.g. “client 102” in Fig. 1A), wherein the load balancer supports QUIC protocol (“In some embodiments, the device may determine, based on the one or more packets, that the first connection established between the client and the server is in accordance with Quick User Datagram Protocol Internet Connection (QUIC).” [0010]; [0006]), and wherein the QUIC data packet comprises a connection identifier (CID) (“the routing engine may identify, responsive to a determination that the first connection is in accordance with QUIC, a connection identifier for the first connection.” [0015]);
Shelar also teaches parsing a packet, and to identify a connection identifier based on parsing the packet (“The packet analyzer 505 may parse the each packet 540 communicated between the client 102 and the server 106.  In parsing the packets 540, the packet analyzer 505 may identify the header and the body of each packet 540. For each packet 540, the packet analyzer 505 may parse the header of the packet 540 to identify one or more fields of the packet 540, such as the source address, the source port, the destination address, the destination port, the protocol number, the one or more options, the checksum, and the connection identifier.” [0095]); and 
sending the QUIC data packet to a second device (e.g. “server 106” in Fig. 1A) based on the determined routing address (“For each packet 540, the packet analyzer 505 may parse the header of the packet 540 to identify one or more fields of the packet 540, such as the source address, the source port, the destination address, the destination port, the protocol number, the one or more options, the checksum, and the connection identifier.  Based on the source address or the source port, the packet analyzer 505 may identify one or any of the clients 102 or the servers 106 as an origin of the packet 540.  Based on the destination address or the destination port, the packet analyzer 505 may identify one or any of the clients 102 or the servers 106 as an origin of the packet 540.” [0095]), wherein the second device processes the QUIC data packet (“If the communications are sent over a QUIC connection, the intermediary device may track the packets of the QUIC connection.  The intermediary device may identify a policy to apply to the connection based on the contents of the packets.  For example, the packets may have been generated in connection with accessing resources for a particular application.” [0089]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ruiz’s method for persistently distributing connectionless traffic across different simultaneously executing server instances, to include Shelar’s method for performing multi-stream routing in order to enhance packets routing efficiency (Shelar [0005]).
Ruiz and Shelar do not specifically teach parsing the CID to generate a parsing result.
In an analogous art, Hughes discloses parsing the CID to generate a parsing result (“the parser 250 extracts the connection identifier and passes to the translator 260.  The translator 260 converts or translates the source connection identifier into the destination connection identifier.” Col. 5, lines 25-29; see also Fig. 2) and sending the QUIC data packet to a second device (i.e. “second connection identifier corresponding to the second network”) based on the determined routing address “the NAT processor further includes a translator coupled to the parser to translate the first connection identifier into a second connection identifier corresponding to the second network.  The table includes at least a message type entry to specify a message type characterizing the message, and at least a data type entry to specify a data type of a subsequent packet in the sequence of packets.” Col. 2, lines 60-67; see also Fig. 2).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ruiz’s method for persistently distributing connectionless traffic across different simultaneously executing server instances, as modified by Shelar’s load balancer parsing, to include Hughes’ method for parsing connection identifier in order efficiently route packets to the next destination device/network (Hughes, col. 1, lines 18-32).
Shelar teaches encapsulating the QUIC data packet but Ruiz, Shelar, and Hughes do not specifically teach encapsulating the QUIC data packet by writing content of one or more components of the parsing result into one or more corresponding fields of the QUIC data packet.
In an analogous art, Wei discloses parsing the CID to generate a parsing result (“It can be learned that the HG obtains, based on the stored correspondence between a socket and a connection ID and by parsing a data packet received by the HG, a socket carried in the packet, and further obtains a corresponding connection ID.” [0068]);
encapsulating, by the load balancer (as taught by Shelar), the QUIC data packet by writing content of one or more components of the parsing result (as taught by Shelar and Wei) into one or more corresponding fields of the QUIC data packet (“In FIG. 1, the HG encapsulates the application layer packet based on the QUIC connection ID, and encapsulates the QUIC connection ID into a packet header of the application layer packet, to obtain a QUIC packet.” [0064]; [0067]; [0071]);
sending the encapsulated QUIC data packet to the second device based on the determined routing address of the second device, wherein the second device processes the encapsulated QUIC data packet (“It should be noted that the HG stores a plurality of connection IDs.  A plurality of destination hosts, namely, servers, are connected to the HG, and corresponding destination hosts can be determined based on different connection IDs.” [0068]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ruiz’s method for persistently distributing connectionless traffic across different simultaneously executing server instances, as modified by Shelar and Hughes, to include Wei’s multipath data transmission processing method in order to enhance packets routing efficiency (Wei [0009]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Wei’s multipath data transmission processing method into Ruiz’s method for persistently distributing connectionless traffic across different simultaneously executing server instances since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2 (Currently Amended)
Ruiz, as modified by Shelar, Hughes, and Wei, previously discloses the computer-implemented method of claim 1, 
Ruiz further discloses wherein the encapsulated QUIC data packet comprises a routing address of the first device (“For instance, the added wrapper may include one or more of the source address of the UE sending the data packet.” [0071]).

Regarding claim 3
Ruiz, as modified by Shelar, Hughes, and Wei, previously discloses the computer-implemented method of claim 2, wherein the method further comprises: 
Ruiz further discloses receiving response data (step 5 in Fig. 1) sent by the second device (i.e. “server instance 120-1: in Fig. 1), wherein the response data (i.e. “response data packet”) comprises: the routing address (“For instance, the added wrapper may include one or more of the source address of the UE sending the data packet.” [0071]) of the first device (i.e. “UE 130” in Fig. 1) and a processing result of the encapsulated QUIC data packet (“Server instance 120-1 may provide (at 5) a response data packet to UE 130 that includes the first virtual connection identifier as the source connection identifier, and a second connection identifier, that is generated by UE 130 and that was included in the initial data packet, as the destination connection identifier.  Subsequent data packets from UE 130, that are directed to this first connectionless data stream, may swap the source and destination virtual connection identifiers from the response data packet sent (at 5) by server instance 120-1.  For instance, UE 130 may send (at 6) a subsequent data packet to device 110.  The subsequent data packet may have the destination connection identifier header property set to the first virtual connection identifier that was generated by server instance 120-1 and that was included in the response data packet from server instance 120-1.” [0026]); and 
sending the processing result of the encapsulated QUIC data packet to the first device based on the routing address of the first device (“Server instance 120-1 may then process the subsequent data packet, and may provide (at 9) a response.  The response may include providing content, service, processing, and/or data to UE 130.” [0028]).
Shelar further discloses receiving response data sent by the second device (“For example, appliance 200 may request an application and data file from server 106.  In response to the request, application delivery system 190 and/or server 106 may deliver the application and data file to client 102, for example via an application stream to operate in computing environment 15 on client 102, or via a remote-display protocol or otherwise via remote-based or server-based computing.” [0040]), 

Regarding claim 5 (Currently Amended)
Ruiz, as modified by Shelar, Hughes, and Wei, previously discloses the computer-implemented method of claim 2, wherein the method further comprises:
Ruiz further discloses receiving a response data packet (step 5 in Fig. 1) sent by the second device (i.e. “server instance 120-1” in Fig. 1), wherein the response data packet comprises the routing address of the first device (i.e. “UE 130” in Fig. 1);
determining a routing address of the second device based on the response data packet (“Server instance 120-1 may provide (at 5) a response data packet to UE 130 that includes the first virtual connection identifier as the source connection identifier, and a second connection identifier, that is generated by UE 130 and that was included in the initial data packet, as the destination connection identifier.” [0026]); and 
sending the routing address of the second device to the first device based on the routing address of the first device (step 5 in Fig. 1).
Shelar further discloses receiving a response data packet sent by the second device (“For example, appliance 200 may request an application and data file from server 106.  In response to the request, application delivery system 190 and/or server 106 may deliver the application and data file to client 102, for example via an application stream to operate in computing environment 15 on client 102, or via a remote-display protocol or otherwise via remote-based or server-based computing.” [0040]), wherein the response data packet comprises the routing address of the first device (“Based on the source address or the source port, the packet analyzer 505 may identify one or any of the clients 102 or the servers 106 as an origin of the packet 540.  Based on the destination address or the destination port, the packet analyzer 505 may identify one or any of the clients 102 or the servers 106 as an origin of the packet 540.” [0095]);

Regarding claim 6 (Currently Amended)
Ruiz, as modified by Shelar, Hughes, and Wei, previously discloses the computer-implemented method of claim 5, wherein determining the routing address of the second device based on the response data packet comprises 
Ruiz further discloses determining that the response data packet comprises the routing address of the second device, wherein the routing address of the second device is obtained by the second device by encapsulating the response data packet based on an encapsulation format (e.g. “UDP header”) corresponding to a specified second encapsulation protocol (“In some embodiments, an interprocess messaging protocol may be used to pass messages and/or data packets between server instances.  For instance, and with reference to FIG. 6, server instance 420-1 may receive a data packet with a UDP header and a payload comprised of a QUIC packet from a network port of device 110.  The UDP header information may be removed as part of receiving the data packet.  When forwarding the remainder of the data packet to server instance 410-1, server instance 420-1 may encapsulate the remainder of the data packet with a wrapper that reintroduces one or more header fields from the UDP header.  For instance, the added wrapper may include one or more of the source address of the UE sending the data packet, the destination address specified by the UE, and/or a timestamp that may be used for calculating the round-trip time and for congestion purposes.  Similarly, when server instance 410-1 generates a response data packet to send to a UE, server instances 410-1 may encapsulate a QUIC packet with a wrapper that includes the data by which server instance 420-1 can generate the UDP header for the QUIC packet, and transmit the QUIC packet with the UDP header over the network to the intended UE.” [0071]), and
wherein sending the routing address of the second device to the first device based on the routing address of the first device comprises sending the response data packet to the first device based on the routing address of the first device (step 5 in Fig. 1).
Shelar further discloses determining that the response data packet comprises the routing address of the second device (“Based on the source address or the source port, the packet analyzer 505 may identify one or any of the clients 102 or the servers 106 as an origin of the packet 540.  Based on the destination address or the destination port, the packet analyzer 505 may identify one or any of the clients 102 or the servers 106 as an origin of the packet 540.” [0095]), wherein the routing address of the second device is obtained by the second device by encapsulating the response data packet based on a specified second encapsulation protocol (“In providing the packets 540, the packet analyzer 505 may determine with which communications protocol the first connection for the packets 540 communicated between the client 102 and the server 106 is in accordance.  As discussed above, the communications protocol may be of the transport layer, and may be a single path communications protocol (e.g., Transmission Control Protocol (TCP), User Datagram Protocol (UDP), and Datagram Congestion Control Protocol (DCCP)) or a multipath communications protocol (e.g., Multipath TCP (MPTCP), Stream Control Transmission Protocol (SCTP), Resource Reservation Protocol (RSVP), Session Initial Protocol (SIP), and Quick UDP Internet Connections (QUIC)).  In some embodiments, the packet analyzer 505 may determine whether the first connection between the client 102 and the server 106 is in accordance with a single path communications protocol or a multipath communications protocol by parsing the packets 540.  The determination of whether the first connection is in accordance with a single path communications protocol or a multipath communications protocol may be based on an existence or lack of one or more fields identified from the header of the packet 540.” [0099]).

Regarding claim 7 (Currently Amended)
Ruiz, as modified by Shelar, Hughes, and Wei, previously discloses the computer-implemented method of claim 5, wherein determining the routing address of the second device based on the response data packet comprises 
Ruiz further discloses determining the response data packet does not comprise the routing address of the second device (i.e. round-robin distribution), determining an address used by the second device to send the response data packet as the routing address of the second device (“Distributor 115 may receive (at 10) the initial data packet for the second connectionless data stream, and may distribute (at 11) the initial data packet to server instance 120-2 based on a distribution decision obtained using the first distribution scheme.  The first distribution scheme may be based on a round-robin distribution scheme such that the initial data packet for the first connectionless data stream is distributed to server instance 120-1 as shown in FIG. 1, and the initial data packet for the second connectionless data stream is distributed to server instance 120-2 as shown in FIG. 2.” [0030]), and generating a new QUIC data packet based on the routing address of the second device, wherein the new QUIC data packet comprises the routing address of the second device (“The first distribution scheme may alternatively use header and/or payload properties of the initial data packets (e.g., addressing tuples) to select which server instance 120 is to receive that initial data packet.” [0030]), and wherein sending the routing address of the second device to the first device based on the routing address of the first device comprises sending the new QUIC data packet to the first device based on the routing address of the first device (step 5 in Fig. 1).

Regarding claim 8 (Currently Amended)
Ruiz, as modified by Shelar, Hughes, and Wei, previously discloses the computer-implemented method of claim 7, 
Ruiz further discloses wherein generating the new QUIC data packet is also based on a specified second encapsulation protocol (“In some embodiments, an interprocess messaging protocol may be used to pass messages and/or data packets between server instances.  For instance, and with reference to FIG. 6, server instance 420-1 may receive a data packet with a UDP header and a payload comprised of a QUIC packet from a network port of device 110.  The UDP header information may be removed as part of receiving the data packet.  When forwarding the remainder of the data packet to server instance 410-1, server instance 420-1 may encapsulate the remainder of the data packet with a wrapper that reintroduces one or more header fields from the UDP header.  For instance, the added wrapper may include one or more of the source address of the UE sending the data packet, the destination address specified by the UE, and/or a timestamp that may be used for calculating the round-trip time and for congestion purposes.  Similarly, when server instance 410-1 generates a response data packet to send to a UE, server instances 410-1 may encapsulate a QUIC packet with a wrapper that includes the data by which server instance 420-1 can generate the UDP header for the QUIC packet, and transmit the QUIC packet with the UDP header over the network to the intended UE.” [0071]).
Shelar further discloses wherein generating the new QUIC data packet is also based on a specified second encapsulation protocol (“In providing the packets 540, the packet analyzer 505 may determine with which communications protocol the first connection for the packets 540 communicated between the client 102 and the server 106 is in accordance.  As discussed above, the communications protocol may be of the transport layer, and may be a single path communications protocol (e.g., Transmission Control Protocol (TCP), User Datagram Protocol (UDP), and Datagram Congestion Control Protocol (DCCP)) or a multipath communications protocol (e.g., Multipath TCP (MPTCP), Stream Control Transmission Protocol (SCTP), Resource Reservation Protocol (RSVP), Session Initial Protocol (SIP), and Quick UDP Internet Connections (QUIC)).  In some embodiments, the packet analyzer 505 may determine whether the first connection between the client 102 and the server 106 is in accordance with a single path communications protocol or a multipath communications protocol by parsing the packets 540.  The determination of whether the first connection is in accordance with a single path communications protocol or a multipath communications protocol may be based on an existence or lack of one or more fields identified from the header of the packet 540.” [0099]).

Regarding claim 9 (Currently Amended)
Ruiz, as modified by Shelar, Hughes, and Wei, previously discloses the computer-implemented method of claim 2, 
Ruiz further discloses wherein the encapsulation format supported by the first encapsulation protocol (“Quick Internet UDP Connections (QUIC) is a connectionless protocol developed to preserve the performance advantages of UDP and the reliability of TCP.  Generally, QUIC transmits data packets using UDP with client-side and server-side adaptations of various TCP reliability features including acknowledgement of received packets.” [0004]) comprises an address bit of the load balancer and an address bit of a client-side device (“For instance, distributor 115 may use a scheme that selects server instance 120-1 based on one or more of the source address, destination address, source port, and destination port that may be specified as part of the initial data packet header.  More specifically, distributor 115 may hash one or more of the source address, destination address, source port, and destination port, and perform a modulo operation of the hash result based on the number of available server instances 120 (e.g., 2 in FIG. 1).  The first distribution scheme may account for other header and/or payload properties of the initial data packet in determining where to distribute (at 3) the initial data packet.” [0023]).
Shelar further discloses wherein the encapsulation format supported by the first encapsulation protocol comprises an address bit of the load balancer and an address bit of a client-side device (“Based on the source address or the source port, the packet analyzer 505 may identify one or any of the clients 102 or the servers 106 as an origin of the packet 540.  Based on the destination address or the destination port, the packet analyzer 505 may identify one or any of the clients 102 or the servers 106 as an origin of the packet 540.” [0095]).

Regarding claim 10 (Currently Amended)
Ruiz, as modified by Shelar, Hughes, and Wei, previously discloses the computer-implemented method of claim 8, 
Shelar further discloses wherein an encapsulation format supported by the second encapsulation protocol comprises a CID identifier bit and an address bit of a server-side device (“For each packet 540, the packet analyzer 505 may parse the header of the packet 540 to identify one or more fields of the packet 540, such as the source address, the source port, the destination address, the destination port, the protocol number, the one or more options, the checksum, and the connection identifier.” [0095]).

Regarding claim 11 (Currently Amended)
A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:
receiving, by a load balancer, a quick user datagram protocol internet connection (QUIC) data packet sent by a first device, wherein the load balancer supports QUIC protocol, and wherein the QUIC data packet comprises a connection identifier (CID);
parsing, by the load balancer, the CID to generate a parsing result;
determining, by the load balancer, a routing address of a second device:
encapsulating, by the load balancer, the QUIC data packet by writing content of one or more components of the parsing result into one or more corresponding fields of the QUIC data packet based on a first encapsulation protocol; and
sending the encapsulated QUIC data packet to the second device based on the determined routing address of the second device, wherein the second device processes the encapsulated QUIC data packet.
The scope and subject matter of non-transitory computer readable medium claim 11 is drawn to the computer program product of using the corresponding method claimed in claim 1. Therefore computer program product claim 11 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 12 (Currently Amended)
The non-transitory, computer-readable medium of claim 11, wherein the encapsulated QUIC data packet comprises a routing address of the first device.
The scope and subject matter of non-transitory computer readable medium claim 12 is drawn to the computer program product of using the corresponding method claimed in claim 2. Therefore computer program product claim 12 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 13
The non-transitory, computer-readable medium of claim 12, wherein the operations further comprise:
receiving response data sent by the second device, wherein the response data comprises the routing address of the first device and a processing result of the encapsulated QUIC data packet; and
sending the processing result of the encapsulated QUIC data packet to the first device based on the routing address of the first device.
The scope and subject matter of non-transitory computer readable medium claim 13 is drawn to the computer program product of using the corresponding method claimed in claim 3. Therefore computer program product claim 13 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 15 (Currently Amended)
The non-transitory, computer-readable medium of claim 12, wherein the operations further comprise:
receiving a response data packet sent by the second device, wherein the response data packet comprises the routing address of the first device;
determining a routing address of the second device based on the response data packet; and
sending the routing address of the second device to the first device based on the routing address of the first device.
The scope and subject matter of non-transitory computer readable medium claim 15 is drawn to the computer program product of using the corresponding method claimed in claim 5. Therefore computer program product claim 15 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 16 (Currently Amended)
The non-transitory, computer-readable medium of claim 15, wherein determining the routing address of the second device based on the response data packet comprises determining that the response data packet comprises the routing address of the second device, wherein the routing address of the second device is obtained by the second device by encapsulating the response data packet based on a specified second encapsulation protocol, and
wherein sending the routing address of the second device to the first device based on the routing address of the first device comprises sending the response data packet to the first device based on the routing address of the first device.
The scope and subject matter of non-transitory computer readable medium claim 16 is drawn to the computer program product of using the corresponding method claimed in claim 6. Therefore computer program product claim 16 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 17 (Currently Amended)
The non-transitory, computer-readable medium of claim 15, wherein determining the routing address of the second device based on the response data packet comprises determining the response data packet does not comprise the routing address of the second device, determining an address used by the second device to send the response data packet as the routing address of the second device, and generating a new QUIC data packet based on the routing address of the second device, wherein the new QUIC data packet comprises the routing address of the second device, and
wherein sending the routing address of the second device to the first device based on the routing address of the first device comprises sending the new QUIC data packet to the first device based on the routing address of the first device.
The scope and subject matter of non-transitory computer readable medium claim 17 is drawn to the computer program product of using the corresponding method claimed in claim 7. Therefore computer program product claim 17 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Regarding claim 18 (Currently Amended)
The non-transitory, computer-readable medium of claim 17, wherein generating the new QUIC data packet is also based on a specified second encapsulation protocol.
The scope and subject matter of non-transitory computer readable medium claim 18 is drawn to the computer program product of using the corresponding method claimed in claim 8. Therefore computer program product claim 18 corresponds to method claim 8 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Regarding claim 19 (Currently Amended)
The non-transitory, computer-readable medium of claim 12, wherein the encapsulation format supported by the first encapsulation protocol comprises an address bit of the load balancer and an address bit of a client-side device.
The scope and subject matter of non-transitory computer readable medium claim 19 is drawn to the computer program product of using the corresponding method claimed in claim 9. Therefore computer program product claim 19 corresponds to method claim 9 and is rejected for the same reasons of obviousness as used in claim 9 rejection above.

Regarding claim 20 (Currently Amended)
The non-transitory, computer-readable medium of claim 18, wherein an encapsulation format supported by the second encapsulation protocol comprises a CID identifier bit and an address bit of a server-side device.
The scope and subject matter of non-transitory computer readable medium claim 20 is drawn to the computer program product of using the corresponding method claimed in claim 10. Therefore computer program product claim 20 corresponds to method claim 10 and is rejected for the same reasons of obviousness as used in claim 10 rejection above.

Regarding claim 21 (Currently Amended)
A computer-implemented system, comprising: 
one or more computers; and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising:
receiving, by a load balancer, a quick user datagram protocol internet connection (QUIC) data packet sent by a first device, wherein the load balancer supports QUIC protocol, and wherein the QUIC data packet comprises a connection identifier (CID);
parsing, by the load balancer, the CID to generate a parsing result;
determining, by the load balancer, a routing address of a second device;
encapsulating, by the load balancer, the QUIC data packet by writing content of one or more components of the parsing result into one or more corresponding fields of the QUIC data packet based on a first encapsulation protocol; and
sending the encapsulated QUIC data packet to the second device based on the determined routing address of the second device, wherein the second device processes the encapsulated QUIC data packet.
The scope and subject matter of apparatus claim 21 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 21 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 22 (Currently Amended)
The computer-implemented system of claim 21, wherein the encapsulated QUIC data packet comprises a routing address of the first device.
The scope and subject matter of apparatus claim 22 is drawn to the apparatus of using the corresponding method claimed in claim 2. Therefore apparatus claim 22 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 23
The computer-implemented system of claim 22, wherein the operations further comprise:
receiving response data sent by the second device, wherein the response data comprises the routing address of the first device and a processing result of the encapsulated QUIC data packet; and
sending the processing result of the encapsulated QUIC data packet to the first device based on the routing address of the first device.
The scope and subject matter of apparatus claim 23 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 23 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 25 (Currently Amended)
The computer-implemented system of claim 22, wherein the operations further comprise:
receiving a response data packet sent by the second device, wherein the response data packet comprises the routing address of the first device;
determining a routing address of the second device based on the response data packet; and
sending the routing address of the second device to the first device based on the routing address of the first device.
The scope and subject matter of apparatus claim 25 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 25 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 26 (Currently Amended)
The computer-implemented system of claim 25, wherein determining the routing address of the second device based on the response data packet comprises determining that the response data packet comprises the routing address of the second device, wherein the routing address of the second device is obtained by the second device by encapsulating the response data packet based on a specified second encapsulation protocol, and wherein sending the routing address of the second device to the first device based on the routing address of the first device comprises sending the response data packet to the first device based on the routing address of the first device.
The scope and subject matter of apparatus claim 26 is drawn to the apparatus of using the corresponding method claimed in claim 6. Therefore apparatus claim 26 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 27 (Currently Amended)
The computer-implemented system of claim 25, wherein determining the routing address of the second device based on the response data packet comprises determining the response data packet does not comprise the routing address of the second device, determining an address used by the second device to send the response data packet as the routing address of the second device, and generating a new QUIC data packet based on the routing address of the second device, wherein the new QUIC data packet comprises the routing address of the second device, and
wherein sending the routing address of the second device to the first device based on the routing address of the first device comprises sending the new QUIC data packet to the first device based on the routing address of the first device.
The scope and subject matter of apparatus claim 27 is drawn to the apparatus of using the corresponding method claimed in claim 7. Therefore apparatus claim 27 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Regarding claim 28 (Currently Amended)
The computer-implemented system of claim 27, wherein generating the new QUIC data packet is also based on a specified second encapsulation protocol.
The scope and subject matter of apparatus claim 28 is drawn to the apparatus of using the corresponding method claimed in claim 8. Therefore apparatus claim 28 corresponds to method claim 8 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Regarding claim 29 (Currently Amended)
The computer-implemented system of claim 22, wherein an encapsulation format supported by the first encapsulation protocol comprises an address bit of the load balancer and an address bit of a client-side device.
The scope and subject matter of apparatus claim 29 is drawn to the apparatus of using the corresponding method claimed in claim 9. Therefore apparatus claim 29 corresponds to method claim 9 and is rejected for the same reasons of obviousness as used in claim 9 rejection above.

Regarding claim 30 (Currently Amended)
The computer-implemented system of claim 28, wherein an encapsulation format supported by the second encapsulation protocol comprises a CID identifier bit and an address bit of a server-side device.
The scope and subject matter of apparatus claim 30 is drawn to the apparatus of using the corresponding method claimed in claim 10. Therefore apparatus claim 30 corresponds to method claim 10 and is rejected for the same reasons of obviousness as used in claim 10 rejection above.

Regarding claim 31 (New)
Ruiz, as modified by Shelar, Hughes, and Wei, previously discloses the computer-implemented method of claim 1, wherein determining the routing address of the second device comprises:
Ruiz further discloses determining the parsing result does not comprise the routing address of the second device; selecting the second device based on a predetermined algorithm (e.g. “round robin distribution scheme”); and determining the routing address of the second device based on the selected second device (“Distributor 115 may receive (at 10) the initial data packet for the second connectionless data stream, and may distribute (at 11) the initial data packet to server instance 120-2 based on a distribution decision obtained using the first distribution scheme.  The first distribution scheme may be based on a round-robin distribution scheme such that the initial data packet for the first connectionless data stream is distributed to server instance 120-1 as shown in FIG. 1, and the initial data packet for the second connectionless data stream is distributed to server instance 120-2 as shown in FIG. 2.  The first distribution scheme may alternatively use header and/or payload properties of the initial data packets (e.g., addressing tuples) to select which server instance 120 is to receive that initial data packet.” [0030]).

Regarding claim 32 (New)
The non-transitory, computer-readable medium of claim 11, wherein determining the routing address of the second device comprises:
determining the parsing result does not comprise the routing address of the second device;
selecting the second device based on a predetermined algorithm; and
determining the routing address of the second device based on the selected second device.
The scope and subject matter of non-transitory computer readable medium claim 32 is drawn to the computer program product of using the corresponding method claimed in claim 31. Therefore computer program product claim 32 corresponds to method claim 31 and is rejected for the same reasons of obviousness as used in claim 31 rejection above.

Regarding claim 33 (New)
The computer-implemented system of claim 21, wherein determining the routing address of the second device comprises:
determining the parsing result does not comprise the routing address of the second device;
selecting the second device based on a predetermined algorithm; and
determining the routing address of the second device based on the selected second device.
The scope and subject matter of apparatus claim 33 is drawn to the apparatus of using the corresponding method claimed in claim 31. Therefore apparatus claim 33 corresponds to method claim 31 and is rejected for the same reasons of obviousness as used in claim 31 rejection above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411